DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 65 recites a “computer readable storage medium”, however, is not rejected under 35 U.S.C. 101, as the applicant’s specification p39 explicitly defines such medium to not include transitory signals per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47, 49-52, 57, 59, and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 47, the limitation “wherein a method of obtaining the previously detected action detection result comprises: […]” is unclear. Claim 46, which claim 47 is dependent upon, clearly recites that the “previously detected action detection result” or a previously detected action detection result”). According to the broadest reasonable interpretation of claim 46, the “action detection result” may then only comprise the “action reference result” (and not comprise the “previously detected action detection result”), in which case, it becomes unclear how such limitations of claim 47 relate to any part of the invention described in claim 46 or is even necessary, rendering the claim indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46, 53-55, 61, 62, 64, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al. (USPAPN 2005/0271279) in view of Hsiao et al. (USPAPN 2011/0135148).
Regarding claim 46, Fujimura discloses:
adding an image frame in a video stream into a first queue, to obtain the first queue of partially updated image frames (see para [43], [80], and [127], adding image frames including a hand gesture to be recognized as candidate image data object); and

However, Fujimura does not disclose updating an action detection result according to the dynamic action under the condition that the dynamic action does not match with the action detection result, the action detection result comprising an action reference result or a previously detected action detection result (Fujimura discloses, in para [46], updating a gesture recognition result as successful when the hand gesture matches a known gesture, however, does not disclose updating the gesture recognition result as unsuccessful when the hand gesture does not match known gestures).
In a similar field of endeavor of recognizing a hand gesture, Hsiao discloses updating an action detection result according to the dynamic action under the condition that the dynamic action does not match with the action detection result, the action detection result comprising an action reference result or a previously detected action detection result (see para [61], updating a gesture recognition result as unsuccessful, the gesture recognition result comprising a matching result to reference gestures).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fujimura with Hsiao, and update a matching result when a hand gesture is successfully matched to a known gesture, as disclosed by Fujimura, and further update the matching result when the hand gesture is unsuccessfully matched to known gestures, as disclosed by Hsiao, for the purpose of alerting the user (see Hsiao para [61]).
Regarding claim 53, Fujimura further discloses:

wherein detecting the dynamic action in the first queue of partially updated image frames comprises: obtaining the dynamic action in the first queue of partially updated image frames according to the static action of each image frame in the first queue of partially updated image frames and the action trajectory of the static action in the each image frame (see para [125], recognizing a hand gesture based on its particular shape and trajectory).
Regarding claim 54, Fujimura further discloses:
wherein the dynamic action comprises at least two static actions and switching information between the static actions (see para [127], multiple hand gestures with a delimiter in between, wherein each hand gesture includes a particular shape and a trajectory); and
wherein detecting the dynamic action in the first queue of partially updated image frames comprises: obtaining the dynamic action in the first queue of partially updated image frames according to the static actions of each image frame in the first queue of partially updated image frames and the switching information of the static actions (see para [127], the delimiter aids in recognizing the hand gestures).
55. (New) The method according to claim 46, wherein the dynamic action comprises at least two static actions, an action trajectory of each static action, and switching information between the static actions; and wherein detecting the dynamic action in the first queue of partially updated image frames comprises: obtaining the dynamic action in 
Regarding claim 55, Fujimura further discloses: wherein the dynamic action comprises at least two static actions, an action trajectory of each static action, and switching information between the static actions; and wherein detecting the dynamic action in the first queue of partially updated image frames comprises: obtaining the dynamic action in the first queue of partially updated image frames according to the static actions of each image frame in the first queue of partially updated image frames , the action trajectory of the each static action, and the switching information between the static actions (see rejection of claim 54, multiple hand gestures with a delimiter in between, wherein each hand gesture includes a particular shape and a trajectory).
Regarding claim 61, Fujimura further discloses:
wherein the dynamic action comprises a static action and an action trajectory of the static action (see para [92] and [116], the hand gesture includes a particular shape and a trajectory); and
wherein detecting the dynamic action in the first queue of partially updated image frames comprises:
detecting the static action in the image frame in the first queue (see para [89], detecting the particular shape of hand);
calculating an accumulated movement distance of a static action in a target image frame in an X axial direction and a Y axial direction with respect to the static action in a first image frame in the first queue; the target image frame comprising any 
Regarding claim 62, Fujimura further discloses wherein obtaining the dynamic action in the image frame in the first queue according to the static action in the target image frame and the accumulated movement distance comprises: determining the dynamic action of the target object in the image frame in the first queue to be a discontinuous action under the condition that the accumulated movement distance of the static action in the target image frame is less than a movement threshold (see para [119], any trajectory in the x, y, and z directions that are smaller than a threshold are considered insignificant).
Regarding claim 64, Fujimura and Hsiao further disclose: a processor; and a memory configured to store processor-executable instructions; wherein the processor is configured to: execute the method according to claim 46 (see rejection of claim 46 and Fujimura para [34], a computer).
Regarding claim 65, Fujimura and Hsiao further disclose a computer readable storage medium, having computer program instructions stored thereon, wherein when the computer program instructions are executed by a processor, the method according to claim 46 is implemented (see rejection of claim 46 and Fujimura para [34], a computer).

Allowable Subject Matter
Regarding claims 47, 49-52, 57, 59, and 60, Fujimura and Hsiao do not disclose the subject matter recited in the claims, however, the claims are rejected under 35 U.S.C. 112(b) as recited above. These claims would be allowable if amended to overcome the rejection under 35 U.S.C. 112(b) and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 48, 56, 58, and 63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Fujimura and Hsiao do not disclose the subject matter recited in these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668